— Order, Supreme Court, New York County (Martin Evans, J.), entered on June 1, 1987, and order of said court, which is undated, unanimously affirmed. The order of said court entered on June 16, 1987, unanimously affirmed insofar as it granted change of venue and enlargement of time to defendants Perrault, Jr. and Downs to serve and file their answer, and insofar as it denied reargument, the appeal from that portion of the order is dismissed. Respondents shall recover of appellants one bill of *164$75 costs and disbursements of these appeals. No opinion. Concur — Sullivan, J. P., Ross, Asch and Wallach, JJ.